Citation Nr: 1647377	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  03-36 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for service-connected residuals of Graves' disease.

2.  Entitlement to a compensable initial disability rating for service-connected adjustment disorder.

3.  Entitlement to a compensable initial disability rating prior to June 22, 2016, and a disability rating in excess of 10 percent thereafter for service-connected bilateral keratoconus.

4.  Entitlement to an effective date earlier than January 26, 2012, for the grant of service connection for adjustment disorder.  


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Air Force from October 1974 to October 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2002, August 2004, April 2012, and March 2016 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2006 the Veteran testified via videoconference before a Veterans Law Judge who is no longer at the Board.  The Veteran declined the offer to have another hearing.  

As it pertains to the Veteran's service-connected Graves' disease, the Board previously remanded this issue in March 2006 and then denied it in July 2008.  In March 2010 this issue was subject to a Joint Motion for Remand from the United States Court of Appeals for Veterans Claims (Court).  The Board subsequently remanded the issue again in August 2011, and it has now returned to the Board for review.  

In a July 2016 rating decision, the RO granted an increased disability rating of 10 percent for service-connected bilateral keratoconus effective June 22, 2016.  Because the increased disability rating assigned is not the maximum rating available, the claim remains in appellate status, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The issue of entitlement to a compensable initial disability rating prior to June 22, 2016, and a disability rating in excess of 10 percent thereafter for service-connected bilateral keratoconus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected Graves' disease is well controlled with medication and manifested by occasional tremors and high blood pressure.

2.  The Veteran's service-connected adjustment disorder has not manifested by decreased work efficiency or an inability to perform occupational tasks, and he has not required medication for his mental health symptoms.

3.  The Veteran's mental health symptoms did not manifest such that they rendered a mental health diagnosis until January 26, 2012.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 30 percent for service-connected Graves' disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Codes 7900-7903 (2015).   

2.  The criteria for a compensable disability rating for service-connected adjustment disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9440 (2015).  

3.  The criteria for an earlier effective date for the grant of entitlement to service connection for adjustment disorder have not been met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2014); 38 C.F.R. § 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has met all statutory and regulatory notice provisions.  See 38 U.S.C.A. §§ 5100, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  The Veteran is appealing the initial rating assignment and effective date for his service-connected adjustment disorder.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore additional notice under 38 U.S.C.A. § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Additionally, the Board notes that the Veteran was provided with the pertinent rating criteria and effective date information for service-connected adjustment disorder in the September 2015 Statement of the Case.  No further notice as to these claims is needed.  The Board notes that appropriate notice for the Veteran's service-connected Graves' disease was provided in April 2002.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  Together with the other evidence of record, the Board has sufficient evidence to render a decision at this time.  Of note, as it pertains to his adjustment disorder claim, the Veteran does not regularly seek treatment for psychological symptoms.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart, 21 Vet. App. 505.

Adjustment Disorder

The Veteran is contesting the noncompensable disability rating and the effective date of January 26, 2012 for his service-connected adjustment disorder.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during the periods of remission.  The evaluation must be based on all the evidence that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2014).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM (DSM-5).  In this case, however, the DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

The Veteran's service-connected adjustment disorder has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9440, which provides:

A 0 percent disability rating is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

A 10 percent disability rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 

Higher ratings are warranted with greater occupational and social impairment.  

By way of history, the Veteran was initially granted entitlement to service connection for an adjustment disorder in April 2012, with noncompensable disability rating assigned as of January 26, 2012.  At all times during the appeal period, the Veteran has argued that he is entitled to a higher disability rating for his service-connected adjustment disorder, and that he is entitled to an earlier effective date for his entitlement to service connection.

The Veteran has not sought mental health treatment outside of his VA examinations.  He has worked as a police officer for the city and for VA which has required him to carry a firearm, and he has had annual evaluations of his mental stability.  In March 2006 he had a negative depression screen, and a few months later he had a mental health evaluation for work.  His mental status examination was grossly normal; he had no mental health symptoms and he received no diagnosis.  The VA practitioner indicated that the Veteran was emotionally stable and qualified to perform his duties as a police officer safely.  A follow-up depression screen in July 2007 was normal.  In October 2007 the Veteran had his annual examination, and at the time he reported no medical or personal changes in his life.  He reported that he and his spouse travel, do photography, and have a happy marriage.  The Veteran denied having any problems with mood, anxiety, cognition, impulsivity, or antisocial behavior.  At the time the Veteran received no mental health diagnosis and his GAF score was 90; he was deemed emotionally stable.  Likewise, his annual evaluations in 2008 and 2009 were at the baseline and he continued to be counted as emotionally stable.  

In the 2011 annual evaluation the Veteran reported having a stable home life but that work had been stressful due to changes in leadership.  Nonetheless he denied having any difficulties with mood, anxiety, antisocial behavior, cognition, or impulsivity.  His mental status examination was normal and he received no mental health diagnosis; his GAF score was 88.  In January 2012 the Veteran began receiving substance abuse counseling, and at the time his mental status examination showed some changes in mood with complaints of bereavement and work conflict, but his memory was intact and his psychomotor behavior was within the normal range.  He reported pacing frequently, and he described two traumatic episodes which caused him stress, but he denied having any hallucinations or delusions; his thoughts and associations were relevant and congruent.  He was diagnosed with alcohol dependence and possible anxiety spectrum disorder, and he was given a GAF score of 70.  

Later that month the Veteran first underwent VA examination in connection with his claim, and at the time he was diagnosed with adjustment disorder with mixed anxiety and depressed mood, and he was given a GAF score of 70.  At the time the Veteran reported having symptoms of restlessness and impatience with others, and he reported pacing frequently; the Veteran also indicated that he had historically had conflicts with his supervisors at work.  He asserted that his depressed mood was related to work and personal issues.  The Veteran noted that he had not received any psychological treatment outside of chemical dependency treatment and alcohol abuse consults.   When questioned, the Veteran indicated that he was a loner but had a few associates for casual activities, and that he had mild problems with work relationships.  The Veteran indicated that he had crying spells but that his depressive episodes were infrequent.  When he underwent mental health testing his anxiety was described as mild and his depression was described as mild to moderate; his mood disorder testing was negative and the VA examiner indicated that he had no severe mental disorder or mood swing disorder.  The VA examiner concluded that the Veteran did suffer from mild adjustment disorder secondary to the worries about coping through the lifespan with a chronic endocrine disorder, but that the effects were not severe enough to either interfere with occupational and social functioning or to require continuous medication.   

In April 2012 the Veteran met with a counselor for substance abuse treatment, and his mood was euthymic to mildly dysphoric, and he denied any suicidal or homicidal intent.  The VA practitioner indicated that the Veteran had some limited insight into the severity of his problems related to addiction, and he was diagnosed with alcohol dependence, relational problems, and an anxiety disorder, and he was assigned a GAF score of 70-75.  Approximately 18 months later the Veteran had a screening for posttraumatic stress disorder that was negative.  

More recently in July 2016 the Veteran underwent VA examination in connection with his mental health claim, and at the time he was diagnosed with an adjustment disorder related to work stress.  At the time, the Veteran reported that his mental health problems stemmed from his tendency to speak up about things he did not agree with at work which caused some periodic conflict with supervisors and feelings of self-doubt.  He also endorsed having moods where he felt short-tempered and irritated, although he reported this never reached a level of being dysfunctional.   He reported that these moods occurred weekly and that he would usually isolate himself for short times to help with this.   The Veteran endorsed feelings of restlessness and frustration with his work, but he denied describe significant sustained depressed mood or anxiety; nonetheless, he indicated that it was hard for him to sit for long.  

The Veteran described strong activities of daily living; he noted that he tries to keep busy and that he travels, cares for his aquarium, and that he likes to do photography; he asserted that he does some cooking and helps with household chores.  He reported having a good relationship with his wife and immediate family, and that while he has some difficulty with his supervisor he receives fully satisfactory performance evaluations.  During the mental status examination he was dressed neatly and appeared sociable, his speech was clear and although he appeared somewhat restless his attention and concentration were normal and his memory was good.  The Veteran's thought content was clear, and while he reported feeling disappointed in himself and sad, he denied having any serious depression symptoms or feelings of worthlessness.  His affect was fairly positive.  The VA examiner indicated that the Veteran's adjustment disorder symptoms suggested specific problems interacting with supervisors without particular difficulties relating to coworkers and other community members.  The VA examiner continued that the work conflict had not resulted in significant impairment in work, given his fully successful performance reviews.  The VA examiner cited the Veteran's previous normal annual psychiatric evaluations, and noted that while the Veteran had discussed frustration with work in 2013, there was not current significant impairment in functioning related to his mental health condition.  There was no mental health treatment after this time.

Throughout the period on appeal, the Board finds that the Veteran's mental health condition is consistent with a noncompensable rating.  He has had no mental health treatment outside of VA examinations and substance abuse counseling, and he did not endorse any mental health symptoms until 2012, and even then his mental health symptoms were described as mild; he has never taken mental health medication.  The Veteran's mental status examinations appeared to be normal, with his only difficulty being some element of restlessness; moreover, most of his mental health complaints stem from work frustration, per his own admission.  His annual evaluations for work all show him to be emotionally stable.  In making this opinion the Board has considered and given great weight to the statements from both VA examiners indicating that the Veteran had a diagnosed mental health impairment but that it was not severe enough either to interfere with occupational and social functioning or to require continuous medication.   

As it pertains to social functioning, the Veteran appears to have only mild difficulties.  Despite describing himself as a loner, the Veteran indicated that he had two or three associates with which he had casual activities; in July 2016 he reported having various friends around town and that he would like to do more socializing.  He reported having a close relationship with his children and his wife of over 30 years, and he indicated that he enjoyed traveling and photography.  While the Veteran reported some social difficulty with his work supervisors, he denied having any difficulties interacting with his coworkers or members of the public.  The Veteran's representative referenced statements from the Veteran's wife complaining of his depression and mood swings, and while these have been considered, they have been given limited weight as the Veteran's normal mental status examinations and the opinions from the VA examiners have been found to be more probative.  As it pertains to occupational functioning, the Veteran has worked as a policeman for his town and for VA, and he reported having consistently good performance reviews.  He has never reported receiving a reprimand or losing a job due to workplace conflict.  Additionally, the Veteran endorsed strong activities of daily living including caring for his personal needs, shopping, cooking, doing chores around the house, caring for his aquarium, and traveling with his wife.  

Overall, the evidence suggests that the Veteran's mental health condition does not interfere with his daily functioning.  In making this determination the Board has considered the Veteran's lay statements, his mental health evaluations for work, and the opinions of the VA examiners.  Treatment notes are consistent with a finding of a noncompensable disability rating. 

The Board has considered the benefit of the doubt doctrine.  However, because the evidence is against a finding of symptoms that would interfere with occupational and social functioning or require continuous medication, the assignment of a compensable disability rating for adjustment disorder is not warranted.  See 38 C.F.R. § 5107(b); Hart, 21 Vet. App. 505; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the Veteran has also contested the effective date of the grant of service connection for adjustment disorder.  The Board has reviewed the evidence in the record in its entirety, and as noted, the Veteran sought no mental health treatment until January 2012, and that was for substance abuse treatment.  He was first diagnosed with mental health impairment on January 26, 2012.  Despite having annual mental health evaluations for work fitness prior to January 2012, a mental health diagnosis was never rendered.  Indeed, he was deemed mentally capable and he denied having any mental health symptoms.  Based on the sum of the evidence in the record, the earliest date that the Veteran's condition manifested to a degree to warrant a mental health diagnosis was January 26, 2012.  Therefore, an effective date prior to January 26, 2012 is not warranted.  See 38 C.F.R. § 3.400(b)(2) (2015) (effective date is the later of the date entitlement arose or the date of receipt of claim).  Treatment notes are consistent with this finding.   

Graves' disease

The Veteran's Graves' disease is rated as 30 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7900.  Under Diagnostic Code 7900, hyperthyroidism with tachycardia, which may be intermittent, and tremor, or; continuous medication required for control, is rated 10 percent disabling.  Hyperthyroidism with tachycardia, tremor, and increased pulse pressure or blood pressure is rated 30 percent disabling.  A 60 percent rating is appropriate where there is hyperthyroidism with emotional instability, tachycardia, fatigability, and increased pulse pressure or blood pressure.  Where there is thyroid enlargement, tachycardia (more than 100 beats per minute), eye involvement, muscular weakness, loss of weight, and sympathetic nervous system, cardiovascular, or gastrointestinal symptoms, the disability is rated 100 percent disabling.  38 C.F.R. § 4.119.  The same criteria apply under Diagnostic Code 7901 for toxic adenoma of the thyroid gland.  Id.  As such, Diagnostic Code 7901 will not be discussed separately in this analysis, as the same reasoning is applicable to any application of those criteria.  The Board notes that it has considered whether Diagnostic Code 7902 could also apply, but the record lacks evidence of nontoxic adenoma with disfigurement of the head or neck.  Id.

The symptoms of hypothyroidism that remain following treatment may be properly considered under Diagnostic Code 7903 for hypothyroid disabilities.  Diagnostic Code 7903 provides a 10 percent rating for fatigue or continuous medication required for control of hypothyroidism and a 30 percent rating for hypothyroidism manifested by fatigability, constipation and mental sluggishness.  That code provides for a 60 percent rating when the disorder causes muscular weakness, mental disturbance, and weight gain, and a 100 percent rating when the disorder causes cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903.

By way of history, the Veteran was granted entitlement to service connection for Graves' disease in December 1978, and was assigned a 30 percent disability rating as of October 16, 1978.  He instituted the current increased ratings claim in April 2002.  

The Veteran has an ongoing treatment history for his service-connected Graves' disease.  In June 2002 he reported that his Graves' disease caused dry eyes and a variable heart rate, but on physical examination his blood pressure was stable at 110/80; his lab testing was normal and he was diagnosed with a rapid heart rate.  Approximately one year later when the Veteran sought follow-up treatment, he reported having some fatigue and weight gain, and the treatment provider adjusted his medication after noticing that his thyroid stimulating hormone (TSH) was elevated during lab testing.  The treatment provider indicated that some of the fatigue may have been due to sleep apnea, but he encouraged the Veteran to lose weight.  

The Veteran continued to receive treatment and medication management, and in August 2004 he was diagnosed with hypothyroidism (which signified a change from his prior hyperthyroidism diagnosis), and the treatment provider indicated that his condition was stable and that his TSH was in the normal range.  A few months later he had a treadmill stress test that was normal, and the Veteran was noted to have good exercise tolerance for his age.

In February 2005 the Veteran underwent VA examination in connection with his claim.  He asserted that he was diagnosed with Graves' disease in 1976 and that he received radioactive ablative treatment in the 1970's.  He reported that he had more fatigue than usual in the past year since starting 12-hour shifts at work, but he denied having headaches, rapid heart rate, dizziness, heat or cold intolerance, or any neurologic, cardiovascular, or gastrointestinal symptoms.  His physical examination was normal, and he had a normal heart rate.  The Veteran reported that his disability had been stable with the use of Levothyroxine medication.  His weight was also stable and he reported his overall health had been very good.  He was diagnosed with hormone replacement therapy for hypothyroidism as a result of thyroid ablation to treat Graves' disease in 1976.  The examiner noted current residuals as possible keratoconus as a result of Grave's disease, and dry eye, citing to a note from a Dr. B.  Of note, service connection has been separately awarded for keratoconus and the rating assigned for that disability is addressed in the remand below.  

The note from Dr. B., dated in February 2005, lists a diagnosis of keratoconus unrelated to Graves' disease.  Doctor B. noted that the Veteran had Graves' disease with exophthalmus and inferior scleral show OU.  

The following year the Veteran sought follow-up treatment and he was diagnosed with hypothyroidism that was stable.  The treatment provider indicated that the Veteran's TSH was high, and his medication was adjusted.  In August 2007 the Veteran again underwent VA examination in connection with his claim, and at that time he reported that he had shooting pains in the thumbs and toes that occurred weekly.  He indicated that he had cold intolerance and increased fatigue, and that he had little interest in doing many activities; the Veteran also reported having more exaggerated mood swings, but he denied having any depression symptoms.  He also complained of retracting eyelids, and as a result dry eyes, as well as bulging eyes.  It was noted that his weight varied by around 14 pounds during the year with a max weight of 225 pounds.  At the examination the Veteran weighed 217 pounds.  

During the physical examination the Veteran was noted to have bilateral myxedema with periorbital edema, but there was no evidence of emotional instability, muscle weakness, weight loss, sympathetic nervous system symptoms, cardiovascular symptoms, or gastrointestinal symptoms.  His TSH was noted to be at the high end of the normal range, indicating good management with oral medication.  There was no evidence of tachycardia, increased blood pressure, or thyroid enlargement.  The VA examiner concluded that the Veteran's Graves' disease was still active but well controlled.  

The following month the Veteran had a treadmill stress test that was normal.  The treatment provider indicated that the Veteran had good exercise tolerance for his age.  In January 2012 the Veteran underwent VA examination in connection with his claim.  At the time he reported that for the past five to eight years he had been having difficulty losing weight and having intermittent tremors up to three times per month, each lasting for a few minutes.  He also related that he had muscle weakness and a "down" mood.  Continuous medication was required for control.  Physical examination was grossly normal.  The VA examiner noted that the Veteran's blood pressure and pulse pressure was normal, and that he had minimal inconsistent resting tremor with outstretched arms.  His muscle strength test was normal.  The Veteran asserted that his lab tests performed a few months prior by his private physician were normal.

The VA examiner noted that the Veteran only attributed his weakness, tremor, and weight gain to Graves' disease, but that he did not have tachycardia, high blood pressure, or high pulse pressure.  The VA examiner continued that the Veteran's labs had consistently been within the normal range for years, and that after thyroid ablation Graves' disease does not contribute to weight gain and perceived muscle weakness or tremor; therefore the VA examiner opined that it was less likely as not that the Veteran's Graves' disease was the cause of his current symptoms.  

The following year when the Veteran sought follow-up treatment for his Graves' disease, he reported that he was struggling with tiredness due to his disability, but the treatment provider indicated that it did not seem to cause the Veteran significant difficulties.  In a December 2014 physical examination the Veteran had blood pressure at 116/80, and the treatment provider noted that the Veteran might feel a bit tired with his current medication dosage, but that overall there were no difficulties.  More recently in January 2016 the Veteran was noted to be doing very well with his medication dosage, and that he had no symptoms of hypo- or hyperthyroidism.  When the Veteran underwent VA examination in connection with his mental health claim in July 2016, the VA examiner noted that the Veteran's Graves' disease was well controlled and that there was no evidence of mental health problems that were typical of uncontrolled hypothyroidism.  

Overall, the Board finds that the evidence is most consistent with a 30 percent disability rating throughout the duration of the present appeal.  The Veteran has required consistent medication for his disability, and he has occasionally had tremors and high blood pressure.  The Board notes, however, that these symptoms appear to be controlled with medication.  

The Board finds that the Veteran's Graves' disease has not been manifested by hyperthyroidism with emotional instability, tachycardia, fatigability, and increased pulse pressure or blood pressure as required for a higher 60 percent rating for hyperthyroidism.  See 38 C.F.R. § 4.119, Diagnostic Code 7900.  During the February 2005 examination he reported that he had more fatigue than usual but he denied having a rapid heart rate or any neurologic, cardiovascular, or gastrointestinal symptoms.  On examination he had a normal heart rate.  During the August 2007 examination he indicated that he had increased fatigue and exaggerated mood swings.  Physical examination revealed no evidence of emotional instability, tachycardia, increased blood pressure, or thyroid enlargement.  The VA examiner concluded that the Veteran's Graves' disease was still active but well controlled.  During the February 2012 examination the examiner noted that the Veteran did not have tachycardia, high blood pressure, or high pulse pressure, and opined that the symptoms the Veteran attributed to Graves' disease - weakness, tremor, and weight gain - were not caused by his Graves' disease.  Moreover, while the Veteran has reported that he was struggling with tiredness, providers have indicated that this does not seem to cause the Veteran significant difficulty and that while the Veteran might feel a bit tired with his current medication dosage overall there were no difficulties.  In July 2016, a VA examiner found that there was no evidence of mental health problems that were typical of uncontrolled hypothyroidism.  

The Veteran's Graves' disease was also not manifested by hyperthyroidism with thyroid enlargement, tachycardia, eye involvement, muscular weakness, loss of weight, and sympathetic nervous system, cardiovascular, or gastrointestinal symptoms as required for a higher 100 percent rating for hyperthyroidism.  See 38 C.F.R. § 4.119, Diagnostic Code 7900.  On examination in August 2007 it was noted that there was no evidence of thyroid enlargement.  On examination in August 2007 and January 2012 muscle strength was normal.  At the later examination, the examiner specifically found that the Veteran's perceived muscle weakness was less likely as not caused by the Veteran's Graves' disease.  At the February 2005 examination he denied having any neurologic, cardiovascular, or gastrointestinal symptoms.  Weight was stable at that time.  During the physical examination in August 2007 there was no evidence of weight loss, sympathetic nervous system symptoms, cardiovascular symptoms, or gastrointestinal symptoms.  In February 2012, the Veteran reported weight gain rather than loss.  The Veteran does have eye problems other than service-connected keratoconus.  For example, records note dry eyes, exophthalmus and inferior scleral show OU, retracting eyelids, and bulging eyes.  However, the Board finds that even considering these symptoms the evidence of record supports a 30 percent rating as examiners have noted that the Veteran's Graves' disease was well controlled, that he had no symptoms of hypo- or hyperthyroidism, and because none of the other symptoms necessary for a 100 percent rating for hyperthyroidism are present.  

The Veteran's Graves' disease was not manifested by hypothyroidism with muscular weakness, mental disturbance, and weight gain as required for a higher 60 percent rating for hypothyroidism.  See 38 C.F.R. § 4.119, Diagnostic Code 7903.  Muscular weakness and mental disturbance as a result of the Veteran's Graves' disease are not present as discussed above.  Also discussed above, the Veteran's weight has been described as stable.  While he has noted some weight gain (14 pound fluctuation throughout a year) and has been advised to lose weight, the Board finds this does not constitute weight gain as contemplated in the 60 percent rating for hypothyroidism.  Of note, in February 2012 the examiner specifically found that the Veteran's reported weight gain was not due to Graves' disease.  Moreover, even if the Board considered the Veteran to have weight gain due to Graves' disease the evidence is still against a finding of muscular weakness or mental disturbance resulting from hypothyroidism.  Thus, a higher 60 percent rating is not warranted.  

The Veteran's Graves' disease was not manifested by hypothyroidism with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness as required for a higher 100 percent rating for hypothyroidism.  See 38 C.F.R. § 4.119, Diagnostic Code 7903.  As noted above, the evidence is against a finding of muscular weakness, cardiovascular involvement, or mental disturbance as a result of the Veteran's Graves' disease.  The record also does not support a finding of bradycardia or sleepiness.  The Veteran has complained of cold intolerances, but that symptom alone is insufficient to warrant a 100 percent disability rating considering the sum of the evidence to the contrary, including the findings that the Veteran's Graves' disease is well controlled and the lack of other symptoms necessary for a 100 percent rating for hypothyroidism.  

While the Veteran has attributed various complaints to his Graves' disease, the Board is affording more probative weight to the findings of medical professionals who are trained to identify symptoms and disabilities and determine the origin of symptoms.  The Veteran as a lay person is simply not competent to determine the origin of complaints such as fatigue as that requires medical expertise.  

Given the totality of the evidence, the Board finds that the Veteran's symptoms are consistent with a 30 percent disability rating.  Treatment notes are consistent with this finding.  The Board has considered the benefit of the doubt doctrine.  However, because the evidence is against a finding of symptoms consistent with a 60 percent or higher disability rating under the diagnostic codes for hyperthyroidism and hypothyroidism, the assignment of an increased disability rating in excess of 30 percent for service-connected Graves' disease is not warranted.  See 38 C.F.R. § 5107(b); Hart, 21 Vet. App. 505; Gilbert, 1 Vet. App. 49.

Other Considerations

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected adjustment disorder is evaluated as a psychiatric disability using the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Notably, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Essentially, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  The Board finds that all of the Veteran's symptoms are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 111.

As it pertains to the Veteran's service-connected Graves' disease, the Board notes that it is evaluated as an endocrine disability, the criteria of which is found by the Board to specifically contemplate the level of impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.119, Diagnostic Codes 7900-7903.  During the period on appeal, the Veteran's Graves' disease was noted to be well controlled with medication and manifested by occasional tremors and high blood pressure.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court, in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

Here, the Veteran has not asserted that he is unable to work as a result of his service-connected disabilities, nor has the issue otherwise been raised by the record.  The Veteran has been consistently working as a police officer for his town and for VA.  As such, the Board finds the issue of entitlement to a TDIU has not been raised.


ORDER

Entitlement to an increased disability rating in excess of 30 percent for service-connected residuals of Graves' disease is denied.

Entitlement to a compensable disability rating for service-connected adjustment disorder is denied.

Entitlement to an effective date earlier than January 26, 2012, for the grant of service connection for adjustment disorder is denied.  


REMAND

Regrettably, another remand is necessary for proper development of the issue of entitlement to an increased rating for service-connected bilateral keratoconus.

The Veteran was granted entitlement to service connection for bilateral keratoconus in an April 2014 rating decision, and he was assigned a noncompensable rating as of April 11, 2002.  In July 2016, this rating was increased to 10 percent as of June 22, 2016.  

During the pendency of the appeal, the regulations for rating eye and vision disabilities were amended for applications received on or after December 10, 2008.  73 Fed. Reg. 66,543 (Nov. 10, 2008).  VA's Office of General Counsel has determined that the amended rating criteria, if favorable to the claim, can be applied only for periods from and after the effective date of the regulatory change.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000 (April 10, 2000).  See also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (November 19, 2003).

Under the former rating criteria prior to December 10, 2008, Diagnostic Code 6035 provides that keratoconus is to be evaluated on impairment of corrected visual acuity using contact lenses.  See 38 C.F.R. § 4.84a (2008).  When contact lenses are medically required for keratoconus, either unilateral or bilateral, the minimum rating will be 30 percent. 

Under the new rating criteria, the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.79 (2015).  Impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.79, Diagnostic Codes 6061 to 6066 (2013).

The Board notes that the March 2016 Statement of the Case only provided the Veteran with notice of the new regulation enacted in December 2008, and decided the merits of the claim using that regulation.  Since the Veteran's effective date for his bilateral keratoconus is February 28, 2003, he would be subject to the earlier regulation as well as the new regulation.  Remand is necessary for adjudication considering both regulations.

Moreover, the Board notes that the Veteran wears contact lenses.  As stated, under prior regulation 38 C.F.R. § 4.84a, when contact lenses are medically required for keratoconus, either unilateral or bilateral, the minimum rating will be 30 percent.  However, it is unclear whether the Veteran's contact lenses are medically required due to his keratoconus.  Therefore, on remand the RO should schedule the Veteran for a VA examination to make such a determination.

Additionally, as the Veteran receives continuous treatment through VA, the Board finds that the RO should obtain and associate with the file VA treatment records dated from September 2015 to present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from September 2015 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his attorney should be so notified in writing.  

2.  The RO should provide the Veteran notice with respect to his claim for an increased rating for bilateral keratoconus.  This notice should include the evidence needed to support the claim using both the prior regulation for bilateral keratoconus in effect prior to December 10, 2008, as well as the current regulation requirements.

3.  Thereafter, schedule the Veteran for a VA examination to determine the current manifestations and severity of his service-connected bilateral keratoconus.  The claims folder should be reviewed by the VA examiner.  All necessary testing must be accomplished.  If such testing cannot be accomplished, the examiner should explain why.  

The VA examiner should specifically comment on whether contact lenses are medically required for the Veteran's service-connected bilateral keratoconus.  

4.  After all development has been completed, re-adjudicate the issue of entitlement to a compensable initial disability rating prior to June 22, 2016, and a disability rating in excess of 10 percent thereafter for service-connected bilateral keratoconus, and ensure that the claim is considered under current and prior regulations.  If the benefit sought on appeal remains denied, issue the Veteran and his attorney a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


